USDC IN/ND case 1:21-cv-00093-HAB-SLC document 3 filed 02/05/21 page 1 of 5

                          76C01-2102-CT-000038                        Filed: 2/5/2021 5:52 PM
                                                                                         Clerk
                              Steuben Circuit Court                  Steuben County, Indiana




                                                                     EXHIBIT A
USDC IN/ND case 1:21-cv-00093-HAB-SLC document 3 filed 02/05/21 page 2 of 5
USDC IN/ND case 1:21-cv-00093-HAB-SLC document 3 filed 02/05/21 page 3 of 5
USDC IN/ND case 1:21-cv-00093-HAB-SLC document 3 filed 02/05/21 page 4 of 5
USDC IN/ND case 1:21-cv-00093-HAB-SLC document 3 filed 02/05/21 page 5 of 5
